Citation Nr: 1636760	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-19 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1972, and from July 1973 to August 1989.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the claim for further development in September 2015.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran does not have a skin condition that onset in service 


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

None of the Veteran's diagnosed skin conditions are a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases presumptively associated with herbicide exposure are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has argued he has a skin condition as a result of being exposed to herbicide while in Vietnam.  

While the Veteran may be presumed to have been exposed to an herbicide such as Agent Orange based on his service in Vietnam, presumptive service connection is not for application as the Veteran has not been diagnosed with a skin condition listed in 38 C.F.R. § 3.309(e).  The VA examiner who examined the Veteran in May 2014 specifically opined that the Veteran's history does not sound like chloracne which is presumptive for Agent Orange.  

However, service connection may still be granted on a direct basis if the evidence supports that it is at least as likely as not that the Veteran's service, including his presumed herbicide exposure, caused a skin condition.

The Veteran has contended that he began to experience a skin rash within a year after returning from Vietnam.  See, Veteran's VA Form 9 dated May 2009.

The Veteran's service personnel records indicate his tour in Vietnam ended in February 1972.  Examination of his service medical records does not show any reports of or treatment for a skin condition.  His skin was noted to be normal on service examinations in April 1972, January 1973, March 1975, June 1975, March 1985, and July 1989, and the Veteran denied a history of skin diseases on the accompanying medical history reports completed on each of those dates.

Post-service, an October 1991 VA examination report reflects that the Veteran had faint excoriation on right upper back and chest.  The assessment at that time was history of pruritic eruption, nothing on exam, so diagnosis is limited to questionable atopic dermatis by history.  At the time the Veteran reported having a "skin rash that comes and goes."

According to a July 1994 VA examination report, the Veteran complained of itching and dryness in the groin intermittently recurring for 20 years.  At that time, the diagnosis was intertrigo.  

The Veteran underwent a VA examination in January 2016.  The examiner noted the Veteran's previous diagnoses of seborrheic dermatitis in 1997, tinea cruris in 2003, and urticaria in 2005, and opined that none are related to the Veteran's presumed exposure to Agent Orange.  The examiner noted the Veteran's own denial of a history of skin diseases in April 1972 and July 1989.  The examiner opined that most of the evidence supports an onset of the various skin conditions in the 1990s.  Specifically, the examiner opined that the Veteran's previously noted urticaria was likely the result of allergies and he does not currently have the condition.  The examiner further opined that the Veteran's tinea cruris is likely the result of a fungus obtained after service given that he did not report a skin condition at the time of his separation from service in 1989.  Finally, the examiner stated that the previously documented seborrheic dermatitis occurs frequently in the non-military population and usually manifests during the time of the initial exposure.

The Board acknowledges that the Veteran is competent to report the existence and onset of a skin rash.  The Veteran has stated in connection with his claim that he began experiencing a skin rash within a year of his return from Vietnam. The Board notes that the Veteran separated from the Air Force after his return from Vietnam and spent the next year as a civilian before entering the Navy in 1973.  Thus, the Veteran's contention suggests an onset during his period as a civilian.  However, the Board finds that the Veteran's own statements during his second period of service do not support his more recent contention that his skin condition onset shortly after Vietnam.  Specifically, he denied a history of skin diseases on medical history reports five times between January 1973 and July 1989.  Notably, he reported having other medical conditions on those forms, indicating he was not merely denying all medical history.  The Board finds those records to be persuasive evidence that he in fact did not have a skin condition at that time and that they outweigh his present recollection to the contrary.  While the evidence does reflect that the Veteran has experienced various skin conditions over the course of many years, a preponderance of the evidence is against finding that any onset in service.

The Board further finds that the evidence does not support that any of his diagnosed skin conditions are a result of his service, to include his presumed exposure to Agent Orange.  The 2016 VA examiner attributed the Veteran's urticaria to allergies and his tinea cruris to fungus exposure.  The examiner further explained that tinea cruris and seborrheic dermatitis usually manifest at the time of the initial exposure.  As the Board has found that neither condition onset in service, the evidence thus supports that they were caused by an exposure after service.

The Board acknowledges the Veteran's own opinion that his skin conditions are related to his exposure to Agent Orange in service.  However, the Board finds his opinion is not probative evidence supporting his claim as the Veteran does not have the education, training, or experience to opine as to the etiology of his various skin conditions.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for a skin disorder, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in November 2007, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in May 2014 and January 2016.  The 2016 examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds the examination and accompanying opinion was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


